Exhibits 10.2 and 10.4




THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.




___________________, LLC

[Parent LLC]







UNSECURED PROMISSORY NOTE







No. [2015 - ____]




$____________________

______________, 2015










FOR VALUE RECEIVED, _____________________, LLC, a Georgia limited liability
company, and its successors and assigns (the "Maker"),  promises to pay to the
order of ___________________________________  ("Holder") at
 ________________________________, or at such other place as Holder may from
time to time designate in writing, the principal sum of
______________________________________ 00/100 Dollars ($________) (the “Note
Amount”) in lawful money of in lawful money of the United States of America,
together with interest on so such thereof as is from time to time outstanding at
the rate hereinafter provided, and payable as hereinafter provided.




This Unsecured Promissory Note (this “Note”) is one of an authorized series of
Maker’s promissory notes issued in varying denominations, numbered consecutively
and limited to the aggregate principal amount of  $_________________ (the
“Series”).  The Notes are and will be issued under and pursuant to an Agreement
Among Lenders of even date herewith between Maker and Holder and other holders
of Notes in this Series.




.

Interest.  Borrower agrees to pay interest on the Note Amount outstanding from
time to time at the rate of _____________ percent (__%) per annum [current rate
of interest on mezzanine loan] (“Base Rate”) commencing on the date hereof and
continuing until the Maturity Date or the repayment in full of the Note,
whichever is first to occur. Interest shall be computed using the actual number
of days in the period for which such computation is made and a per diem rate
equal to 1/360 of the rate per annum.  All accrued and unpaid interest shall be
due and payable quarterly on or before January 1, April 1, July 1 and October 1
of each year until the Note Amount has been paid in full.  











--------------------------------------------------------------------------------










.

Payment/Maturity Date/Prepayment.  If not previously paid in accordance with the
Loan Agreement, the Note Amount will be due and payable ____________, 2017 [18
months from the date of issuance] (the "Maturity Date"), subject to acceleration
upon the occurrence of an Event of Default.   Maker shall have the right to
prepay the Note Amount from time to time without penalty; provided that any
prepayment shall be made pari passu with all outstanding Notes of this Series.




3.

Redemption Premium.  Upon the repayment and redemption of all or any portion of
the Note Amount, the Holder shall be entitled to payment of a Redemption Premium
in an amount equal to 5% of the principal amount of the Note being repaid,
regardless of when such repayment shall occur.




4.

Default Interest and Attorney Fees.  Upon declaration of a default hereunder,
the balance of the principal remaining unpaid, interest accrued thereon, and all
other costs, and fees shall bear interest at the rate equal to the Base Rate
plus four (4) percentage points from the date or default, or the date of
advance, as applicable.  In the event of default, the Maker and all other
parties liable hereon agree to pay all costs of collection, including reasonable
attorneys' fees.




5.

No Collateral and Pari Passu.  This Note is unsecured and represents a general
obligation of Maker. This Note is one of a series of Notes issued by Maker under
the Agreement Among Lenders  in the aggregate principal amount of
$__________________.  No payments will be made to the Holder of this Note unless
a proportional payment (based on outstanding principal amount) is made with
respect to all other Notes of the Series.  Upon liquidation, this Note will be
treated in pari passu with all other Notes.




6.

Costs of Collection.  Maker agrees that if, and as often as, this Note is placed
in the hands of an attorney for collection or to defend or enforce any of
Holder's rights hereunder or under any instrument securing payment of this Note,
Maker shall pay to Holder its reasonable attorneys' fees and all court costs and
other expenses incurred in connection therewith, regardless of whether a lawsuit
is ever commenced or whether, if commenced, the same proceeds to judgment or
not.  Such costs and expenses shall include, without limitation, all costs,
reasonable attorneys' fees, and expenses incurred by Holder in connection with
any insolvency, bankruptcy, reorganization, foreclosure, deed in lieu of
foreclosure or similar proceedings involving Maker or any endorser, surety,
guarantor, or other person liable for this Note which in any way affect the
exercise by Holder of its rights and remedies under this Note, or any other
document or instrument securing, evidencing, or relating to the indebtedness
evidenced by this Note.




7.

Default. The occurrence at any time of any of the following events, which event
shall remain uncured after thirty (30) days’ written notice,  shall be deemed to
be an Event of Default hereunder:




.

Maker's failure to make any payment of principal, interest, or other charges on
or before the date on which such payment becomes due and payable under this
Note.




.

Any breach or violation of any agreement or covenant contained in this Note,
 the Agreement Among Lenders, or in any other document or instrument evidencing,
or relating to the indebtedness evidenced by this Note.




Upon an Event of Default, the rights of Holder shall be governed exclusively by
the provisions of the Agreement Among Lenders to which Holder is a party.  











--------------------------------------------------------------------------------










8.

Application of Payments.  Any payment made against the indebtedness evidenced by
this Note shall be applied against the following items in the following order:
 (1) costs of collection, including reasonable attorney's fees incurred or paid
and all costs, expenses, default interest, late charges and other expenses
incurred by Holder and reimbursable to Holder pursuant to this Note (as
described herein); (2) default interest accrued to the date of said payment; (3)
ordinary interest accrued to the date of said payment; and (4) finally,
outstanding principal.




9.

Assignment of Note.  This Note may not be assigned by either party without the
written consent of the other party.




10.

Non-Waiver.  No delay or omission on the part of Holder in exercising any rights
or remedy hereunder shall operate as a waiver of such right or remedy or of any
other right or remedy under this Note.  A waiver on any one or more occasion
shall not be construed as a bar to or waiver of any such right and/or remedy on
any future occasion.




11.

Maximum Interest.  In no event whatsoever shall the amount paid, or agreed to be
paid, to Holder for the use, forbearance, or retention of the money to be loaned
hereunder ("Interest") exceed the maximum amount permissible under applicable
law.  If the performance or fulfillment of any provision hereof, or any
agreement between Maker and Holder shall result in Interest exceeding the limit
for Interest prescribed by law, then the amount of such Interest shall be
reduced to such limit.  If, from any circumstance whatsoever, Holder should
receive as Interest an amount which would exceed the highest lawful rate, the
amount which would be excessive Interest shall be applied to the reduction of
the principal balance owing hereunder (or, at the option of Holder, be paid over
to Maker) and not to the payment of Interest.




12.

Purpose of Loan.  Maker certifies that the loan evidenced by this Note is
obtained for business or commercial purposes and that the proceeds thereof will
not be used primarily for personal, family, household, or agricultural purposes.




13.

Waiver of Presentment.  Maker and the endorsers, sureties, guarantors and all
persons who may become liable for all or any part of this obligation shall be
jointly and severally liable for such obligation and hereby jointly and
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, and any and all lack of diligence or delays in collection
or enforcement hereof.  Said parties consent to any modification or extension of
time (whether one or more) of payment hereof, the release of all or any part of
the security for the payment hereof, and the release of any party liable for
payment of this obligation.  Any modification, extension, or release may be
without notice to any such party and shall not discharge said party's liability
hereunder.




14.

Governing Law.  As an additional consideration for the extension of credit,
Maker and each endorser, surety, guarantor, and any other person who may become
liable for all or any part of this obligation understand and agree that the loan
evidenced by this Note is made in the State of Holder's residence or domicile
and the provisions hereof will be construed in accordance with the laws of such
state, and such parties further agree that in the event of default this Note may
be enforced in any court of competent jurisdiction in said state, and they do
hereby submit to the jurisdiction of such court regardless of their residence or
where this Note or any endorsement hereof may be executed.








-3-







--------------------------------------------------------------------------------










15.

Binding Effect.  The term "Maker" as used herein shall include the original
Maker of this Note and any party who may subsequently become liable for the
payment hereof as an assumer with the consent of the Holder, provided that
Holder may, at its option, consider the original Maker of this Note alone as
Maker unless Holder has consented in writing to the substitution of another
party as Maker.  The term "Holder" as used herein shall mean Holder or, if this
Note is transferred, the then Holder of this Note.




16.

Relationship of Parties.  Nothing herein contained shall create or be deemed or
construed to create a joint venture or partnership between Maker and Holder,
Holder is acting hereunder as a lender only.




17.

Severability.  Invalidation of any of the provisions of this Note or of any
paragraph, sentence, clause, phrase, or word herein, or the application thereof
in any given circumstance, shall not affect the validity of the remainder of
this Note.




18.

Amendment.  This Note may not be amended, modified, or changed, except only by
an instrument in writing signed by both of the parties.




19.

Time of the Essence.  Time is of the essence for the performance of each and
every obligation of Maker hereunder.




IN WITNESS WHEREOF, the undersigned has executed this Note this ______ day of
 ___________________, 2015.




_______________________________, LLC

A _________________ limited liability company







By:  











-4-





